DETAILED ACTION
In view of the appeal brief filed on 4/8/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7 is/are rejected under 35 U.S.C. 102(a1) as anticipated by Brooker (US 20030022116 A1).
Regarding claim 1, Brooker discloses a flame arrester comprising an inlet and an outlet, a housing between the inlet (inlet to combination 100 from inlet pipe 91’, see Fig. 3) and outlet (outlet of combination 100 from outlet pipe 92’) and a baffle plate (52’, 85; see Fig. 3) and a 

    PNG
    media_image1.png
    405
    645
    media_image1.png
    Greyscale


Regarding claim 2, Brooker discloses a second baffle plate (85, Fig. 3) having an aperture, and/or the second baffle plate flares inwardly or outwardly in the flow direction to or from that aperture. 

Regarding claim 6, Brooker discloses wherein the maximum diametric dimension of the aperture is less than 2D (Fig. 3).  
Regarding claim 7, Brooker discloses wherein the aperture defines a plane, wherein the plane is parallel to or inclined to a leading face (59 or 60) of the flame arrester element. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 5, 8, 21 is/are rejected under 35 U.S.C. 103 as obvious over Brooker (US 20030022116 A1) alone.
Regarding claims 4, 5, Brooker discloses wherein the inlet for gas to enter the housing has a maximum diametric dimension D except wherein the aperture has a minimum diametric 
However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, Brooker discloses an aperture to inlet ratio approximately in the claimed range (Fig. 3).  The aperture to inlet diameter ratio affects how much the reflection wave is reflected back or is absorbed.  A larger aperture to inlet diameter ratio results in more wave reflection.  However, if the aperture to inlet diameter ratio is too large then it would impede the gas flow through the pipe.  Therefore, the claimed ratio is a matter of optimizing the aforementioned variables.  
Regarding claim 8, Brooker fails to explicitly state wherein a mid-point of the plane defined by the aperture is a distance from the leading face of the flame arrester element of 0.1D to 2.0D. However, Brooker suggests this limitation in Fig. 3.  
Regarding claim 21, Brooker fails to explicitly state wherein the minimum diametric dimension of the aperture is selected from the group consisting of ≥0.85D, ≥0.9D, ≥0.95D, ≥1.0D, ≥1.05D, and ≥1.1D.   However, see the discussion for the rejection of claim 4.  The claimed dimensions are a matter of optimization.  
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as obvious over Brooker (US 20030022116 A1) in view of Leinemann (DE 29823686 U1).
Brooker discloses a flame arrester comprising an inlet and an outlet, a housing between the inlet (inlet to combination 100 from inlet pipe 91’, see Fig. 3) and outlet (outlet of combination 100 from outlet pipe 92’) and a baffle plate (52’, 85; see Fig. 3) and a flame arrester element located within the housing (para. 37), the inlet and the outlet being on the same axis (Fig. 3), wherein the baffle plate is attached to an internal wall of the housing and is spaced from and located upstream of the flame arrester element (Fig. 3, para. 40), the baffle plate comprising an aperture (opening in the base end of baffles 52’ and 85, see annot. Fig. 3 below) and where at least a portion of the baffle plate flares inwardly or outwardly in the flow direction to or from the aperture (Figs. 2, 3), the aperture permitting the passage of fluid therethrough (the aperture permits the passage of the flashback gas therethrough, i.e., therethrough the aperture, see annotated Fig. 3 below, and see also Leinemann below). 

    PNG
    media_image1.png
    405
    645
    media_image1.png
    Greyscale



 Leinemann teaches a flame arrestor comprising: a baffle plate (10’, 4’; Figs. 7-10) for attenuating a flashback flow (8’, 11’), and wherein the baffle plate comprises an aperture (center aperture 4’) for permitting the passage of fluid therethrough (i.e., therethrough the aperture).  Leinemann teaches that the flame arrestor is designed to reduce pressure losses during normal operation (see English translation, in paras. 15, 21), and is designed produce uniform flow through the flame arrestor (see English translation, in para. 18).  The aperture(s) in the baffle plate is what reduces the pressure losses and produces the uniform fluid flow.  This is because the aperture allows the fluid to move more freely through the baffle plate.  Leinemann also teaches that “it is expedient to direct the detonation front in several partial detonation fronts onto several subregions of the flame arrestor” (see English translation, in para.18).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Brooker to include an aperture on the apex end of the frusto-conical baffle (52’, 85) such that fluid can flow through the apex end of the baffle plate.  The modification permits a fluid to flow through the entire baffle plate.  The motivation to combine is to reduce pressures losses during normal operation, to ensure more uniform fluid flow through the flame arrestor during normal operation, and so that the detonation front can be divided into several partial detonation fronts onto several subregions of the flame arrestor.  Brooker discloses that the fluid has to flow around the baffles (52’, 85) during normal operations.  This would cause significant pressure losses in the system and would also produce non-uniform flow.  With the modification, the fluid can flow around the baffle and also through the baffle.  The modification permits the system to operate with a smaller size gas blower or fan.  


Regarding claim 2, modified Brooker discloses a second baffle plate (85, Fig. 3) having an aperture, and/or the second baffle plate flares inwardly or outwardly in the flow direction to or from that aperture. 
Regarding claim 3, Brooker discloses wherein the first and/or second baffle plate is frusto-conical (Fig. 3). 
Regarding claims 4, 5, Brooker discloses wherein the inlet for gas to enter the housing has a maximum diametric dimension D except wherein the aperture has a minimum diametric dimension of at least 0.75D or wherein the minimum diametric dimension of the aperture is 0.8D or more. 
However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, modified Brooker discloses an aperture at the apex of the conical baffle.  A larger aperture to inlet ratio would reduce pressure losses and would permit more uniform flow through the flame arrestor.  A larger ratio would also cause less of the detonation wave to be 
Regarding claim 6, Brooker discloses or suggests wherein the maximum diametric dimension of the aperture is less than 2D (Fig. 3).  
Regarding claim 7, modified Brooker discloses wherein the aperture (aperture on the apex of the conical baffle) defines a plane, wherein the plane is parallel to or inclined to a leading face (59 or 60) of the flame arrester element. 
Regarding claim 8, modified Brooker fails to explicitly state wherein a mid-point of the plane defined by the aperture is a distance from the leading face of the flame arrester element of 0.1D to 2.0D. However, the claimed distance is a matter of optimization.  The distance would affect the shape of the baffle.  The claimed distance would alter the longitudinal dimension of the cone-shaped baffle.  The cone-shaped baffle would receive a larger impulse from the detonation wave if the baffle is shorter compared to cone that is longer.  It is preferable that the cone-shaped baffle slowly attenuates the pressure wave (see abstract, para. 39).  

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
The appeal brief filed on 4/8/2021 have been fully considered but the arguments contained within do not apply to the current office action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762